***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                      IN RE ANGELINA M.*
                           (AC 41577)
                        Prescott, Elgo and Bear, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgment of the
    trial court terminating her parental rights with respect to her minor
    child. Held:
1. The respondent mother’s claim that the trial court erred in concluding
    that she failed to achieve the requisite degree of personal rehabilitation
    required by statute (§ 17a-112) was unavailing; the cumulative effect
    of the evidence submitted at trial was sufficient to justify the court’s
    determination that the mother had failed to achieve a sufficient degree
    of personal rehabilitation that would encourage the belief that, within
    a reasonable time frame, she could assume a responsible position in
    the life of the child.
2. The trial court’s finding that the termination of the respondent mother’s
    parental rights was in the best interest of the child was not clearly
    erroneous; that court made specific findings with respect to each of the
    seven factors delineated by statute (§ 17a-112 [k]), including findings
    that the minor child had no attachment to the mother and was attached
    fully with her foster parents, that the mother had not made an effective
    effort to improve her rehabilitative circumstances, that ongoing contact
    with the mother would be detrimental to the child, and that the mother
    could not provide a permanent, nurturing, emotionally and physically
    supportive and stable home to the minor child, and those findings were
    substantiated by ample evidence in the record.
    Argued November 26, 2018—officially released February 1, 2019**

                            Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of New London, Juvenile
Matters at Waterford, where the case was tried to the
court, Driscoll, J.; judgment terminating the respon-
dents’ parental rights, from which the respondent
mother appealed to this court. Affirmed.
  Mary M., self-represented, the appellant (respon-
dent mother).
  Sara N. Swallen, assistant attorney general, with
whom, on the brief, were George Jepsen, former attor-
ney general, and Benjamin Zivyon, assistant attorney
general, for the appellee (petitioner).
   Jean Park, for the minor child.
                         Opinion

   PER CURIAM. The self-represented respondent
mother appeals from the judgment of the trial court
terminating her parental rights as to Angelina M., her
minor child.1 She contends that the court improperly
concluded that (1) she failed to achieve the requisite
degree of personal rehabilitation required by General
Statutes § 17a-112 and (2) termination of her parental
rights was in the best interest of the child.2 We affirm
the judgment of the trial court.
   To prevail on a nonconsensual termination of paren-
tal rights, the petitioner, the Commissioner of Children
and Families, must prove, by clear and convincing evi-
dence, one of the seven statutory grounds for termina-
tion. See General Statutes § 17a-112 (j) (3). In the
present case, the petitioner principally alleged, and the
court ultimately concluded, that the respondent failed
to achieve a sufficient degree of personal rehabilitation
pursuant to § 17a-112 (j) (3) (B).3 On appeal, that ulti-
mate conclusion presents a question of evidentiary suf-
ficiency. See In re Shane M., 318 Conn. 569, 587–88,
122 A.3d 1247 (2015). On our careful review of the
record, construing the evidence submitted at trial in a
manner most favorable to sustaining the judgment; see
id., 588; we conclude that the cumulative effect of that
evidence was sufficient to justify the court’s determina-
tion that the respondent had failed to achieve a suffi-
cient degree of personal rehabilitation that would
encourage the belief that, within a reasonable time
frame, she could assume a responsible position in the
life of the child.
   We further conclude that the court’s finding that ter-
mination of the respondent’s parental rights was in the
best interest of the child is not clearly erroneous. See
In re Brayden E.-H., 309 Conn. 642, 657, 72 A.3d 1083
(2013). The court expressly considered and made spe-
cific findings with respect to each of the seven factors
delineated in § 17a-112 (k). Of particular significance,
the court found that Angelina ‘‘has no attachment’’ to
the respondent and ‘‘is attached fully with her foster
parents,’’ that the respondent had not made an ‘‘effec-
tive effort to improve [her] rehabilitative circum-
stances,’’ that ‘‘ongoing contact [with the respondent]
would be detrimental to and confusing to the child,’’
and that the respondent cannot provide ‘‘a permanent,
nurturing, emotionally and physically supportive and
stable home’’ to Angelina. Those findings are substanti-
ated by evidence in the record before us, including
the testimony of the respondent’s individual therapist,
Trinette Conover, the respondent’s ‘‘parenting educa-
tion/supervised visitation provider,’’ Sarah Laisi Lavoie,
and Kelly Rogers, an expert in clinical and forensic
psychology. Because there is ample supporting evi-
dence in the record, and this court is not left with a
definite and firm conviction that a mistake has been
made; see In re Elijah G.-R., 167 Conn. App. 1, 29–30,
142 A.3d 482 (2016); the court’s finding that termination
of the respondent’s parental rights was in the best inter-
est of the child is not clearly erroneous.
   The judgment is affirmed.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** February 1, 2019, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of Angelina’s father, whom
we refer to by that designation. As the court noted in its memorandum of
decision, the father was defaulted due to his failure to appear at trial.
Because he has not appealed from the judgment of the trial court, we refer
in this opinion to the respondent mother as the respondent.
   We also note that pursuant to Practice Book § 67-13, the attorney for
the minor child filed a statement adopting the brief of the petitioner in
this appeal.
   2
     The respondent also alleges that the court misapplied Connecticut law,
claiming that ‘‘[i]n making its decision terminating her rights [the] court did
not properly follow the applicable provisions of General Statutes §§ 17a-
112 (j) (3) (B) (i) and 17a-112 (j) (3) (E).’’ That claim is belied by the record
and, thus, is without merit.
   3
     We note that the petitioner also alleged and proved the statutory ground
set forth in § 17a-112 (j) (3) (E), which is implicated when a respondent
who fails to achieve rehabilitation previously had her ‘‘parental rights in
another child . . . terminated pursuant to a petition filed by the Commis-
sioner of Children and Families . . . .’’